Citation Nr: 9920434	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  98-19 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for chronic bilateral foot 
pain and calluses.


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
January 1965 to January 1967.

In January 1998 the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania, denied the 
veterans claim for service connection for chronic foot pain 
and calluses.  In November 1998, the veteran perfected his 
appeal of this decision to the Board of Veterans' Appeals 
(Board) through the submission of VA Form 9.  At that time, 
the veteran requested a hearing before the Board in 
Washington, D.C.  The veteran was scheduled to appear for a 
hearing before the Board on June 30, 1999.  The Board 
received a letter from the veteran on June 17, 1999 
indicating that he would not be able to attend the hearing.  
The veteran did not request that the hearing be rescheduled; 
rather, he requested to be advised of the Board's decision by 
mail.  Under these circumstances, the Board deems the 
veteran's request for a Board hearing withdrawn.  See 
38 C.F.R. § 20.702(2) (1998).  


REMAND

The veteran's service medical records (SMR's) include the 
report of a December 1964 pre-induction physical examination 
that indicates that the veteran entered service with pes 
planus; the condition was not considered to be significantly 
symptomatic at that time, and could be accommodated through 
the use of arch supports.  While on active duty in February 
1966, the veteran was treated for complaints of chronic foot 
pain that was exacerbated by periods of standing.  The 
veteran's bilateral pes planus was noted during this 
examination and he was diagnosed as having a callus on the 
sole of his right foot.  The report of the veteran's November 
1966 separation physical examination reflects a positive 
response from the veteran as to in-service foot trouble and a 
notation that the veteran could only stand for 10 minutes 
without using arch supports, and was able to stand for 20 to 
25 minutes when wearing arch supports.

In June 1997, the veteran filed a claim for service 
connection for chronic foot pain and calluses.  He underwent 
a VA medical examination in December 1997.   At that time, 
the veteran reported complaints of bilateral foot pain, as 
well as the inability to walk more than ten minutes without 
experiencing pain.  The examination revealed large calluses 
measuring 4 cm by 3 cm on the plantar surfaces of the 
veteran's feet, assessed as non-tender to palpation.  
Bilateral bunions without any abnormal abduction in the 
relationship to the first metatarsal, i.e., hallux valgus, 
also were present.  There was no evidence of associated 
pressure or erythema, and no bursae at the area of the 
pressure point of the great toe.  The diagnoses were 
bilateral bunions and bilateral calluses on the plantar 
service.

The Board acknowledges that there is no medical opinion of 
record supporting the appellant's assertions of a 
relationship between current foot problems and service.  
However, as the in- and post-service symptoms are 
sufficiently similar, the Board finds that a medical opinion 
on the etiology of the current disabilities would be helpful 
in resolving this issue on appeal.  See Epps v. Gober, 126 
F.3d 1464, 1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton 
v. Brown, 5 Vet. App. 563, 569 (1993).

Accordingly, the claim is hereby REMANDED to the RO for the 
following action:

1.  The RO should schedule the veteran 
for a VA podiatry evaluation to obtain a 
medical opinion concerning the nature and 
etiology of his current foot 
disabilities.  The entire claims folder, 
containing all evidence pertinent to her 
appeal, and a complete copy of this 
REMAND, must be provided to, and be 
reviewed by, the examiner.

After examining the veteran (to include 
conducting all appropriate tests and 
studies) and a comprehensive review of 
his claims file, the examiner should 
offer a written opinion addressing the 
following: a) the nature and extent of 
all diagnosed foot conditions, including 
pes planus, calluses, bunions, chronic 
pain, etc.; b) whether it is at least as 
likely as not that any currently 
diagnosed condition is related to the 
veteran's active military service; and, 
if so, c) whether the foot condition had 
its origins in service (for example, as 
the result of prolonged standing), or 
whether the condition is the result of 
aggravation of his pre-existing pes 
planus in service.  The examiner must 
provide the complete rationale underlying 
any conclusions drawn or opinions 
expressed, citing, where necessary, to 
specific evidence in the record, in a 
typewritten report.

2. The RO should review the examination 
report for compliance with the directives 
of this REMAND.  If deficient in any 
manner, it should be returned, along with 
the claims file, for immediate corrective 
action.

3.  Upon completion of the above 
development, and after undertaking and 
completing any additional development 
deemed warranted by the record, the RO 
should readjudicate the veteran's claim 
for service connection for a bilateral 
foot condition.  The RO must provide 
adequate reasons and bases for its 
decision, citing to all governing legal 
authority and precedent, and addressing 
all issues and concerns that were noted 
in this REMAND.

4.  If the benefits sought by the veteran 
are not granted to his satisfaction, he 
must be furnished a supplemental 
statement of the case (SSOC) and given an 
opportunity to submit written or other 
argument in response thereto, before the 
case is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to accomplish additional 
development and adjudication, and it is not the Board's 
intent to imply whether the benefits requested should be 
granted or denied.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence 
and/or argument during the appropriate time frame.  
See Kutscherousky v. West, No. 98-2267 (U.S. Vet. App. May 4, 
1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).
  
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










